



DEFERRED COMPEN SATION AGREEMENT




THIS AGREEMENT is entered into, effective as of the date executed, by and
between SOUTHSIDE BANK, a corporation organized and existing under the laws of
the State of Texas, hereinafter called BANK, and TIM ALEXANDER, hereinafter
called EXECUTIVE.


W I T N E S S E T H:


I.


The Board of Directors of BANK have determined that the service of EXECUTIVE to
BANK since employment of EXECUTIVE has been of exceptional merit and has
constituted an invaluable contribution to the general welfare of BANK. The Board
of Directors has further determined that the continued service of EXECUTIVE on
behalf of BANK is essential to the future growth and profit of BANK and it is in
the best interest of BANK to arrange for financial incentives for EXECUTIVE to
remain in the employment of BANK for the balance of his work lifetime.


II.


BANK agrees to employ EXECUTIVE in such capacity as BANK may from time to time
determine. EXECUTIVE will continue in the employment of BANK in such capacity
and with such duties and responsibilities as may from time to time be assigned
to such EXECUTIVE. BANK shall have sole discretion over compensation to be paid
to EXECUTIVE for the performance of such services. EXECUTIVE agrees to well and
truly perform his duties and obligations as an employee of BANK and will use his
best efforts to furnish faithful and satisfactory services to BANK. Nothing in
this Agreement shall be construed as any limitation of the BANK's right and
privilege to discontinue the employment of the EXECUTIVE at any time, subject to
the deferred compensation provisions set forth in this Agreement.


III.


It is specifically agreed that if EXECUTIVE remains in the employment of BANK
until his disability, death, or attainment of age 65, whichever occurs first,
BANK agrees to pay the sum of THREE HUNDRED THOUSAND AND NO/100 DOLLARS
($300,000.00) to EXECUTIVE or his surviving spouse or designated beneficiaries
as hereinafter provided. Such deferred compensation shall be payable commencing
on the 1st day of the month following the first of the following events to occur
while EXECUTIVE is employed by the BANK:


A.    The disability of EXECUTIVE. For purposes of this Agreement, disability
shall mean that EXECUTIVE, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, is receiving income
replacement benefits for a period of not less than three months under an
accident or health plan covering employees of the BANK or, in the absence of
such a plan, is determined to be totally and permanently disabled by the Social
Security Administration;


B.    The EXECUTIVE’S separation from service with the Bank after attainment of
age 65; or


C.    The death of EXECUTIVE,


Deferred compensation, when it commences, shall be payable in 120 equal
consecutive monthly installments of TWO THOUSAND FIVE HUNDRED DOLLARS
($2,500.00) each.


IV.


EXECUTIVE shall have the right to name a beneficiary other than his spouse,
provided, such designation of beneficiary be in writing and signed by EXECUTIVE
and EXECUTIVE'S spouse, and delivered to BANK. Such designation of beneficiary
may provide for alternative beneficiaries if the designated beneficiary fails to
survive EXECUTIVE or fails to survive the term of payout, as provided above.
Failure to designate a beneficiary in accordance with the terms hereof shall be
deemed an election by EXECUTIVE that such benefit as provided herein shall go to
the surviving spouse or, should the EXECUTIVE'S spouse die simultaneously or
predecease him or die during the term of the payment of benefits, to his then
surviving children in equal portions.






LEGAL02/31063425v1 1
1

--------------------------------------------------------------------------------





V.


If EXECUTIVE should die prior to age 65 or disability and such death is the
result of a suicide, the death benefits provided in this Agreement shall not be
payable unless such suicide occurs after the lapsing of any anti-suicide
provisions contained in any insurance policy purchased by BANK upon the life of
EXECUTIVE, should BANK so elect to purchase such insurance for its own benefit.
If there is no policy, no death benefit shall be payable if death is the result
of a suicide.


VI.


If for any reason other than good cause, EXECUTIVE'S employment is involuntarily
terminated by BANK, such termination shall not terminate this Agreement and
shall be deemed to be the same as a separation from service after attainment of
age 65 for purposes of this Agreement. For the purposes of this Agreement, "good
cause" shall be defined as action or inaction equivalent to habitual dereliction
of duty, gross insubordination, willful misconduct, criminal conduct, gross
negligence, or willful or malicious violation of federal or state banking
statutes with the intent by the EXECUTIVE to derive personal financial benefit
or to do financial harm to the Bank.


VII.


If, prior to a Change in Control, EXECUTIVE terminates employment (as contrasted
with termination initiated by BANK) prior to attainment of age 65 for any reason
other than death or disability, no amounts shall be due EXECUTIVE under this
Agreement. If, after a Change in Control, the EXECUTIVE terminates employment
(as contrasted with termination initiated by BANK) prior to attainment of age 65
for any reason other than death, disability, or good reason, no amounts shall be
due EXECUTIVE under this Agreement. After a Change in Control, a termination for
good reason shall be deemed the same as involuntary termination by the BANK for
the purposes of this Agreement. For purposes of this Agreement "good reason"
shall mean that the EXECUTIVE resigns from his position(s) with the BANK after
the occurrence of any of the following as determined by the EXECUTIVE in good
faith:


(i)    Without his express written consent, the assignment to the EXECUTIVE of
any duties that are clearly inconsistent with his positions, duties,
responsibilities and status with the BANK as in effect immediately before the
execution of this Agreement or a detrimental change in his titles or offices as
in effect immediately before execution of this Agreement, or any removal of the
EXECUTIVE from or any failures to re-elect the EXECUTIVE to any of such
positions, except in connection with the termination of his employment for good
cause or as a result of his disability or death;


(ii)    A reduction of the EXECUTIVE'S base salary or overall compensation
(other than as a result of year to year variations in bonuses consistent with
past practices or consistent with the similar reductions applied to the BANK's
entire workforce) without the prior written consent of the EXECUTIVE;


(iii)    The BANK shall relocate its principal executive offices or require
EXECUTIVE to have as his principal location of work any location which is in
excess of thirty (30) miles from the current location of the BANK or to travel
away from his office in the course of discharging his responsibilities or duties
hereunder more than thirty (30) consecutive calendar days or an aggregate of
more than ninety (90) calendar days in any consecutive three hundred sixty-five
(365) calendar-day period without in either case his prior consent; or


(v)    Failure by the BANK to require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the BANK, by agreement in form and substance
satisfactory to the EXECUTIVE, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the BANK would be
required to perform it if no such succession had taken place.


(vi)    As a result of a Change in Control of the BANK or of Southside
Bancshares, Inc. ("BHC") and a change in circumstances thereafter significantly
affecting his position, the EXECUTIVE is rendered substantially unable to carry
out, or has been substantially hindered in the performance of, any of the
authorities, powers, functions, responsibilities or duties attached to his
position immediately prior to the Change in Control of the BANK, which situation
is not remedied within thirty (30) calendar days after receipt by the BANK of
written notice from the EXECUTIVE of such determination. For purposes of this
section, a "Change in Control" shall be deemed to have occurred in the event of
any of the following:


(1)    a change in the ownership of the capital stock of the BANK where a
corporation, person or group acting in concert (a "Person") as described in
Section 14(d)(2) of the Securities Exchange Act of 1934,


LEGAL02/31063425v1 2
2

--------------------------------------------------------------------------------





as amended (the "Exchange Act"), holds or acquires, directly or indirectly,
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of a number of shares of capital stock of the BANK or of BHC which
constitutes 50% or more of the combined voting power of the BANK's (or BHC's)
then outstanding capital stock then entitled to vote generally in the election
of directors; or


(2)    the persons who were members of the Board of Directors of the BANK or BHC
immediately prior to a tender offer, exchange offer, contested election or any
combination of the foregoing, cease to constitute a majority of the Board of
Directors; or


(3)    the adoption by the Board of Directors of the BANK or of the BHC of a
merger, consolidation or reorganization plan involving the BANK in which the
BANK or BHC is not the surviving entity, or a sale of all or substantially all
of the assets of the BANK or BHC. For purposes of this Agreement, a sale of all
or substantially all of the assets of the BANK or BHC shall be deemed to occur
if any Person acquires (or during the 12-month period ending on the date of the
most recent acquisition by such Person, has acquired) gross assets of the BANK
or BHC that have an aggregate fair market value equal to 50% of the fair market
value of all of the gross assets of the BANK or BHC immediately prior to such
acquisition or acquisitions; or


(4)    a tender offer or exchange offer is made by any Person which, if
successfully completed, would result in such Person beneficially owning (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) either 50% or more
of the BANK's or BHC's outstanding shares of Common Stock or shares of capital
stock having 50% or more of the combined voting power of the BANK's or BHC's
then outstanding capital stock (other than an offer made by the BANK or BHC),
and sufficient shares are acquired under the offer to cause such person to own
50% or more of the voting power; or


(5)    any other transactions or series of related transactions occurring which
have substantially the same effect as the transactions specified in any of the
preceding clauses of this subsection (vi).


(vii)    The BANK's failure to perform any material provision of this Agreement.


(viii)    Any requirement by the BANK or the Board of Directors of the BANK that
the EXECUTIVE perform, assist, abet or approve any act which is or could be
construed to be illegal under any federal, state or local law.


VIII.


Neither EXECUTIVE nor any beneficiary of EXECUTIVE shall have any power or right
to transfer, assign, anticipate, mortgage, commute or otherwise encumber in
advance any of the benefits payable hereunder, nor shall such benefits be
subject to seizure for payment of any debts or judgments of EXECUTIVE or
beneficiaries, nor shall such benefits be transferable by operation of law in
the event of bankruptcy, insolvency or otherwise.


IX.


The BANK shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement. The EXECUTIVE, his
Beneficiary or any successor-in-interest to him shall be and remain simply a
general creditor of the BANK in the same manner as any other creditor having a
general unsecured claim.


For purposes of the Internal Revenue Code, the BANK intends this Agreement to be
an unfunded, unsecured promise to pay on the part of the BANK. For purposes of
ERISA, the BANK intends that this Agreement be an unfunded arrangement for the
benefit of a select member of management, who is a highly compensated employee
of the BANK for the purpose of qualifying this Agreement for the "top hat" plan
exception under sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. "ERISA" shall
mean the Employee Retirement Income Security Act of 1974, as amended.


Should the BANK elect to satisfy its obligations under this Agreement, in whole
or in part, through the purchase of life insurance, mutual funds, disability
policies or annuities, the BANK reserves the absolute right, in its sole
discretion, to terminate such at any time, in whole or in part. Any such funding
shall in no event affect EXECUTIVE'S rights and it is not intended that any BANK
asset be segregated or considered a plan asset. At no time shall the EXECUTIVE
have or be deemed to have any lien nor right, title or interest in or to any
specific investment or to any assets of the BANK; rather the EXECUTIVE shall
remain a general unsecured creditor of the BANK.




LEGAL02/31063425v1 3
3

--------------------------------------------------------------------------------





If the BANK elects to invest in a life insurance, disability or annuity policy
upon the life of EXECUTIVE, the EXECUTIVE shall assist the BANK by freely
submitting to a physical exam and supplying such additional information
necessary to obtain such insurance or annuities.


X.


The Board of Directors of the BANK shall have the exclusive power and authority
to interpret and construe the Agreement. The Board of Directors of the BANK may
engage agents to assist it and may engage legal counsel, who may be counsel to
the BANK. The Agreement may be amended, suspended or terminated, in whole or in
part, only by a written instrument signed by a duly authorized officer of the
BANK and by EXECUTIVE.


XI.


Whenever in this Agreement words are used in the masculine or neuter gender,
they shall be read and construed as in the masculine, feminine or neuter gender,
whenever they should so apply.


Nothing contained in this Agreement shall affect the right of the EXECUTIVE to
participate in or be covered by any qualified or non-qualified pension, profit
sharing, group, bonus or other supplemental compensation or fringe benefit plan
constituting a part of the BANK's existing or future compensation structure.


The validity and interpretation of this Agreement shall be governed by the laws
of the State of Texas or Federal laws, where applicable.


No provision of this Agreement shall be deemed or construed to create specific
employment rights to the EXECUTIVE nor limit the right of the BANK to discharge
the EXECUTIVE at any time with or without cause. In a similar fashion, no
provision shall limit the EXECUTIVE'S rights to voluntarily sever his employment
at any time.


The BANK shall deduct from the amount of any payment made pursuant to this
Agreement any amounts required to be paid or withheld by the BANK with respect
to federal or state taxes. By executing this Agreement, the EXECUTIVE agrees to
all such deductions.


In case any one or more of the provisions contained in this Agreement shall be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions in this Agreement shall not in any
way be affected or impaired.


XII.


In the event of any claim or controversy arising out of or relating to this
Agreement or the breach of this Agreement, the parties agree that all such
claims or controversies shall be resolved by final and binding arbitration in
Smith County, Texas, in accordance with the Commercial Arbitration Rules of the
American Arbitration Association in effect on the date when the claim or
controversy first arises. Either party must communicate its request for
arbitration under this section in writing ("Arbitration Notice") to the other
party within one hundred twenty (120) days from the date the claim or
controversy first arises. Failure to communicate Arbitration Notice within one
hundred twenty (120) days shall constitute a waiver of any such claim or
controversy.


All claims or controversies subject to arbitration under this section shall be
submitted to an arbitration hearing within thirty (30) days from the date
Arbitration Notice is communicated by either party. All claims or controversies
submitted to arbitration under this section shall be resolved by a panel of
three (3) arbitrators who are licensed to practice law in the State of Texas and
who are experienced in the arbitration of employment disputes. These arbitrators
shall be selected in accordance with the applicable Commercial Arbitration Rules
or by agreement of the parties. Either party may request that the arbitration
proceeding be stenographically recorded by a Certified Shorthand Reporter. The
arbitrators shall issue a decision on any claim or controversy within thirty
(30) days from the date the arbitration hearing is completed. The parties shall
have the right to be represented by legal counsel at any arbitration hearing.
The costs of any arbitration hearing, including the attorneys' fees incurred by
both parties (including any costs, expenses or attorneys' fees incurred in
filing any lawsuit to compel arbitration under this section, if applicable),
shall be paid by the losing party or parties.


The arbitration provisions in this section are subject to the Federal
Arbitration Act, 9 U.S.C. Sections 1 et seq. (West 1994) (or any successor
provisions) and may be specifically enforced by any party, and submission to
arbitration proceedings compelled, by any Court of competent jurisdiction. The
decision of the arbitrators may be specifically enforced by any party in any
court of competent jurisdiction.


LEGAL02/31063425v1 4
4

--------------------------------------------------------------------------------







XIII.


This Agreement is intended to comply with Section 409A of the Internal Revenue
Code (“Section 409A”) to the extent applicable and shall be so interpreted. Any
references to Section 409A shall refer to such Section and regulations and
guidance thereunder as applicable and as they may be amended from time to time.
Notwithstanding anything in the Agreement to the contrary, for purposes of
determining when an amount is to be paid under the Agreement, a “separation from
service” shall mean a “separation from service” as defined under Section 409A.
Notwithstanding anything in the Agreement to the contrary, if distributions
would otherwise be payable due to the separation from service of the EXECUTIVE
during a period when the EXECUTIVE is a specified employee (as defined below),
then, to the extent required by Section 409A, and subject to any permitted
accelerations under Section 409A, including acceleration permitted under Treas.
Reg. Section 1.409A-3(j)(4)(ii)(domestic relations orders),
(j)(4)(iii)(conflicts of interest), or (j)(4)(vi) (payment of employment taxes),
such distributions may not commence earlier than the participant’s death or six
(6) months after the date of the separation from service.  The first six (6)
months of installment payments shall be accumulated and paid instead on the
first day of the seventh month following the separation from service. Any
installment payments due thereafter shall be made on their regular schedule.
BANK’s specified employees shall be determined in accordance with Section 409A
pursuant to rules adopted by the BANK, which rules shall be applied consistently
with respect to all arrangements of the Bank in accordance with Section 409A.


XIV.


This Agreement shall be binding upon and inure to the benefit of EXECUTIVE, his
heirs and personal representative, and BANK and its successors and assigns and
supersedes all prior agreements between EXECUTIVE and BANK regarding deferred
compensation. It is specifically agreed that this is not a contract of
employment between the parties hereto and nothing herein shall restrict the
right of BANK to discharge EXECUTIVE, with or without cause, or restrict the
right of EXECUTIVE to terminate his employment. However, termination of
employment by EXECUTIVE prior to retirement for any reason not specifically
entitling EXECUTIVE to compensation under the preceding terms of this Agreement
shall terminate all obligations of BANK hereunder.




 
 
EXECUTED this 12th day of December, 2008
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Tim Alexander
 
 
 
TIM ALEXANDER, EXECUTIVE
 
 
 
 
 
 
 
 
 
 
 
 
SOUTHSIDE BANK
 
 
 
 
 
 
 
 
 
 
BY:
/s/ B.G. Hartley
 
 
 
B.G. HARTLEY, CHAIRMAN OF THE BOARD And CHIEF EXECUTIVE OFFICER
ATTEST:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





LEGAL02/31063425v1 5
5